





THE HARTFORD FINANCIAL SERVICES GROUP, INC.
ANNUAL INCENTIVE PLAN


SECTION 1
PURPOSE
The Hartford Financial Services Group, Inc. Annual Incentive Plan (as amended
from time to time, the “Plan”), is intended to permit the Company and its
Subsidiaries, through awards of incentive compensation, to attract, retain and
motivate qualified employees.

SECTION 2
DEFINITIONS
“Board” means the Board of Directors of the Company.
“Committee” means the Compensation and Management Development Committee of the
Board or its delegate pursuant to Section 3.3 hereof.
“Company” means The Hartford Financial Services Group, Inc., a Delaware
corporation, or any successor thereto.
“Executive Officer” means any officer of the Company who (i) is subject to the
filing requirements of Section 16 of the Securities Exchange Act of 1934 or (ii)
reports directly to the Chief Executive Officer.
“Individual Award Opportunity” means the potential of a Participant to receive
an incentive payment under the Plan. An Individual Award Opportunity may be
expressed in U.S. dollars (or other local currency) or pursuant to a formula.
“Participant” means, for each Performance Period, each employee of the Company
or its Subsidiaries whom the Committee has selected to participate in the Plan
for a specified Performance Period.
“Performance Period” means the Company’s fiscal year or any other period
designated by the Committee.
“Section 409A of the Code” means Section 409A of the Internal Revenue Code of
1986 (as amended) and the applicable rules and regulations promulgated
thereunder.
“Subsidiary” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company directly or indirectly has at least a
50% equity interest.

SECTION 3
ADMINISTRATION
3.1    General. The Plan shall be administered by the Committee, which shall
have full authority to interpret the Plan, to establish rules and regulations
relating to the operation of the Plan, to select Participants, to determine
Individual Award Opportunities and to make all determinations and take all other
actions necessary or appropriate for the proper administration of the Plan. The
Committee’s interpretation of the Plan, and all actions taken within the scope
of its authority, shall be final and binding on the Company, its Subsidiaries,
its stockholders, Participants, and former Participants and their respective
successors and assigns.


Page 1 of 5



--------------------------------------------------------------------------------





3.2    Powers and Responsibilities. Except as otherwise provided herein, the
Committee shall have the following discretionary powers, rights and
responsibilities in addition to (and without limiting) those described in
Section 3.1:
(a)    to establish performance goals and/or other terms and conditions that are
to apply to each Participant’s Individual Award Opportunity, including but not
limited to the treatment of such awards upon a termination of employment or
service with the Company or any of its Subsidiaries;
(b)    to determine whether the performance goals for a Performance Period and
any other terms and conditions applicable to the Individual Award Opportunities
have been satisfied;
(c)    to determine the form of payment of incentive payments under the Plan;
and
(d)    to adopt, revise, suspend, waive or repeal such administrative rules,
guidelines and procedures for the Plan as it deems necessary or advisable to
implement the terms and conditions of the Plan.
3.3    Delegation of Power. The Committee may delegate some or all of its power
and authority hereunder to a director or subcommittee of directors of the Board,
the Chief Executive Officer, the Chief Human Resources Officer or other
executive officer or function of the Company as the Committee deems appropriate;
provided, however, that the Committee shall retain its power and authority with
respect to any Participant who is an Executive Officer. Notwithstanding the
foregoing, no Participant shall make decisions under this Plan with respect to
his or her own compensation or with respect to the compensation of any person to
whom such Participant reports directly or indirectly, including, without
limitation, regarding his or her own (or such report’s) Individual Award
Opportunity.



SECTION 4
PERFORMANCE GOALS


4.1    Establishing Performance Goals; Other Terms and Conditions. The Committee
may establish for each Performance Period one or more performance goals for each
Participant or for any group of Participants (or both). The Committee may
provide for a threshold level of performance below which no amount of
compensation will be paid and a maximum level of performance above which no
additional amount of compensation will be paid, and it may provide for the
payment of differing amounts of compensation for different levels of
performance, as well as minimum required payments. Without limiting the
Committee’s discretion hereunder, performance goals (a) may be established (i)
on a Company-wide basis, (ii) with respect to one or more business units,
divisions, Subsidiaries or products, (iii) based on individual performance or
other individual measures or (iv) any combination thereof, and (b) may be
expressed in absolute terms or relative to other metrics including internal
targets or budgets, past performance of the Company, the performance of one or
more similarly situated companies, performance of an index, outstanding equity
or other external measures. The payment of any compensation under the Plan, and
the establishment of performance goals, as applicable, shall be subject to such
other rules and conditions as the Committee may establish.
4.2    Adjustments. The Committee may adjust any performance goals, targets or
metrics. Without limiting the foregoing, (a) the Committee may adjust the
performance goals for any Performance Period as


Page 2 of 2



--------------------------------------------------------------------------------





it deems appropriate in recognition of unusual or non-recurring events affecting
the Company; changes in applicable tax laws or accounting principles; other
material extraordinary events such as restructurings; discontinued operations;
asset write-downs; significant litigation or claims, judgments or settlements;
acquisitions or divestitures; reorganizations or changes in the corporate
structure or capital structure of the Company; foreign exchange gains and
losses; change in the fiscal year of the Company; business interruption events;
unbudgeted capital expenditures; unrealized investment gains and losses; and
impairments; or such other factors as the Committee may determine; and (b) to
the extent that a performance goal relates to the common stock of the Company,
then, in the event of any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, any
merger, consolidation, spinoff, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities or any other corporate transaction
having an effect similar to any of the foregoing, the Committee may make or
provide for such adjustments in such performance goals as the Committee
determines to be required or appropriate. To the extent that a performance goal
is derived from the Company’s publicly reported financial results, then the
Company’s management, and not the Committee, may determine the calculation
thereof and any adjustment it deems appropriate consistent with applicable law
and accounting policy.

SECTION 5
INDIVIDUAL AWARD OPPORTUNITIES; PAYMENTS


5.1    Terms. The Committee may establish an Individual Award Opportunity for
any Participant or group of Participants other than the Chief Executive Officer.
The independent directors of the Board shall establish the Individual Award
Opportunity for the Chief Executive Officer and, where applicable to the Chief
Executive Officer, all references in this Section 5 to the “Committee” shall be
deemed to refer to the independent directors of the Board.
5.2    Committee Discretion. In all cases the Committee may: (a) reduce or
eliminate the amount of any payment under the Plan that would otherwise be made
to any Participant, and (b) determine that an amount shall be paid under the
Plan that is greater than what would apply under the applicable performance
goals, based on individual performance or any other criteria that the Committee
deems appropriate.
5.3    Incentive Payments. The Committee shall determine whether the performance
goals and other terms and conditions, as applicable, have been attained, and the
amount of bonus payable to a Participant under the Plan. For the avoidance of
doubt, any payment under this Plan for a Performance Period may be determined by
reference to a Participant’s Individual Award Opportunity, or it may be greater
or less than such opportunity, as determined by the Committee. Unless otherwise
determined by the Committee, payments under the Plan shall be paid following the
end of the fiscal year to which the Performance Period relates, but not later
than March 15 following the end of such fiscal year. Unless determined otherwise
by the Committee, Participants must be employed on the date of payment to be
eligible to receive such payment.


5.4    Form of Payment. Amounts payable under the Plan shall be payable in cash
or, if so specified by the Committee, in awards granted under the applicable
incentive stock plan or in any combination thereof. The Committee may impose
whatever conditions it deems appropriate with respect to awards granted under
the applicable incentive stock plan, including conditioning the vesting of
shares on the performance of additional service.




Page 3 of 3



--------------------------------------------------------------------------------







SECTION 6
GENERAL


6.1    Amendment and Termination. The Committee may at any time amend, suspend,
discontinue or terminate the Plan.


6.2    Non-Transferability of Awards. No Individual Award Opportunity may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any such
Individual Award Opportunity, such Individual Award Opportunity and all rights
thereunder shall immediately become null and void. Upon the death of a
Participant, payment shall be made to the Participant’s estate unless otherwise
directed by the Committee.
6.3    Tax Withholding. The Company may require, prior to the payment of any
amount hereunder, payment by the Participant of any federal, state, local or
other taxes which may be required to be withheld or paid in connection
therewith.
6.4    Payment by a Subsidiary. The Company may satisfy its obligations under
the Plan with respect to a Participant by causing any of its Subsidiaries to
make the payment to which such Participant is entitled under the Plan.
6.5    No Right of Participation or Employment. No person shall have any right
to participate in this Plan. Neither this Plan nor any Individual Award
Opportunities made hereunder shall confer upon any person any right to continued
employment by the Company or any Subsidiary or affect in any manner the right of
the Company or any Subsidiary to terminate the employment of any person at any
time without liability hereunder.
6.6    Governing Law. This Plan and each Individual Award Opportunity hereunder,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.
6.7    Other Plans. Payments under Individual Award Opportunities shall not be
treated as compensation for purposes of any other compensation or benefit plan,
program or arrangement of the Company or any of its Subsidiaries, unless such
other plan provides compensation such as payments made pursuant to Individual
Award Opportunities are to be considered as compensation thereunder. The
adoption of the Plan shall not be construed as limiting the power of the Board
or the Committee to adopt such other incentive arrangements as it may otherwise
deem appropriate.
6.8    Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs.
6.9    Recoupment of Individual Award Opportunities. The Company has the right
at any time to recoup any amount paid or payable under the Plan to the fullest
extent that, in the view of the Committee (or, in the case of a current or
former Chief Executive Officer, the independent directors of the Board) such
recoupment either (i) is required by applicable law or listing standards, or
(ii) is determined by the Committee (or, in the case of a current or former
Chief Executive Officer, the independent directors of the Board) to be


Page 4 of 4



--------------------------------------------------------------------------------





necessary in accordance with Company policy or business circumstances or
appropriate in light of an employee's action, or failure to act, which is
inimical to the best interests of the Company.
6.10    Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded plan
and Participants shall have the status of unsecured creditors of the Company.
The Plan is not intended to be subject to the Employee Retirement Income and
Security Act of 1974, as amended.
6.11    409A Compliance. Where reasonably possible and practicable, the Plan
shall be administered in a manner to avoid adverse tax consequences pursuant to
Section 409A of the Code. Notwithstanding the foregoing, neither the Company nor
the Committee, nor any of the Company’s directors, officers or employees shall
have any liability to any person in the event Section 409A of the Code applies
to any payment or right under this Plan in a manner that results in adverse tax
consequences for the Participant or any of his beneficiaries or transferees.
6.12    Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
*** *** *** ***


Page 5 of 5

